DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 6/16/2021 has been entered.

Response to Amendment
Applicants’ response filed 6/16/2021 amended claims 1, 14-16, 40, 60, 65-70, 72, 75, 78, 88 and 94-95 and cancelled claims 13, 74 and 87.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Avery in view of Boyer and Avery in view of Boyer further in view of Ichihashi from the office action mailed 3/16/2021; therefore these rejections are withdrawn.  Applicants addressed the IDS issues from the office action mailed 3/16/2021 with the IDS filed 3/29/2021; therefore this issue is withdrawn.  New grounds of rejection are set forth below.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/29/2021 and 5/18/2021 were filed after the mailing date of the final office action on 3/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.            The following is a quotation of 35 U.S.C. 112(b):
 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
 
6.            Claims 34-35 provide for the use of a bearing component but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
 
Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-8, 10-12, 14-22, 24-35, 38-47, 49-62, 64-70, 72, 75-78, 80-86 and 88-95 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr et al., US Patent No. 4,019,997 (hereinafter referred to as Brown) in view of Boyer et al., US Patent No. 2,634,288 (hereinafter referred to as Boyer).  
Regarding claims 1-8, 10-12, 14-22, 24-35, 38-47, 49-62, 64-70, 72, 75-78, 80-86 and 88-95, Brown discloses a hydraulic lubricant composition (see Abstract) comprising a non-silicone oil (Col. 9-10/L. 67-55), 40 to 99 wt% of a mixture of silicone fluid compounds (see Abstract and Col. 9/L. 60-65).  The silicone oil may have the following formula:
		
    PNG
    media_image1.png
    258
    401
    media_image1.png
    Greyscale

		
    PNG
    media_image2.png
    20
    287
    media_image2.png
    Greyscale

wherein the R groups can be:

    PNG
    media_image3.png
    352
    288
    media_image3.png
    Greyscale
		
The silicone oil can be a blend of multiple silicone oils of the formula shown (as recited in claims 49-51) (Col. 2-4/L. 42-15).  Brown further discloses the presence of additives including antioxidant agents (Col. 3/L. 15) and does not include any fluoro-containing or viscosity index improving mandatory additives.  It is the position of the examiner that as Brown explicitly discloses all the limitations discussed above that the composition of Brown inherently discloses the limitations recited in claims 59-61.  
Brown discloses all the limitations discussed above but does not explicitly disclose the diphoshonate compound recited in claim 1.  
	Boyer discloses a hydraulic fluid composition (Col. 1/L. 1-17) comprising a diphosphonate compound represented by the following formula: 
		
    PNG
    media_image4.png
    96
    458
    media_image4.png
    Greyscale

.  	

Claim Rejections - 35 USC § 103
11.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Boyer as applied to claims 1-8, 10-12, 14-22, 24-35, 38-47, 49-62, 64-70, 72, 75-78, 80-86 and 88-95 above, and further in view of Ichihashi et al., US Patent Application Publication No. 2014/0142006 (hereinafter referred to as Ichihashi).  
	Regarding claim 23, Brown/Boyer discloses all the limitations discussed above but do not explicitly disclose the acid scavengers recited in claim 23. 
	Ichihashi discloses a lubricating oil composition for use in hydraulic fluids (see Abstract) comprising an organopolysiloxane (see Abstract) to which is added acid scavengers including phenyl glycidyl ether (as recited in claim 23) (Para. [0040]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the acid scavenging compounds of Ichihashi in the composition of Brown/Boyer in order to enhance the service life of the compositions.  

Response to Arguments
12.	Applicants’ arguments filed 1/7/2021 regarding claims 1-8, 10-12, 14-22, 24-35, 38-47, 49-62, 64-70, 72, 75-78, 80- 86 and 88-95 have been fully considered and are 
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771